DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Response to Arguments
Regarding the 112, 2nd rejections, applicant has deleted the limitation that caused the indefiniteness issues, therefore the rejection is withdrawn.  However, applicant’s amendments have created new 112, 2nd issues; see new rejection below. 
Applicant's arguments, regarding the 103 rejection, have been fully considered but they are not persuasive. Applicant argues that none of the cited references teach the linear drives, as claimed.  Applicant makes two separate arguments, one related to the pertinent prior art references cited in the conclusion section of the Final rejection and one related to the previously-applied Zacharias reference.
the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” MPEP 2141.01(a).  Clearly, the pertinent problem faced is how to adjust the position of a mirror in order to change a focal position of a light beam interacting with that mirror.  Therefore, the examiner contends that all of these prior art references are “pertinent to the problem faced” and are therefore not “unrelated”, as alleged by applicant.  Regarding the hindsight argument, applicant is reminded that “it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).”  Again, the knowledge that it was known to adjust mirrors using a plurality of linear drives was gleaned solely from the prior art references and is therefore not impermissible hindsight.   These references merely show that it was known in the art that gimbal mounts commonly use linear drives as a mechanism to adjust the position of a mirror.  Therefore, including such linear drives is merely a simple substitution of one 
Regarding Zacharias, applicant argues that the reference is silent regarding the circuit configured to control the linear drives.  The examiner respectfully disagrees. It is abundantly clear that Zacharias teaches this exact circuitry (motion/position controller circuit 62, which provides the power signals for the actuators involved in system related beam steering mechanism 128; Pars 0097, 0101 and 0103).  It is clear that the embodiment shown in Fig. 7B using 3 linear drives to rotate/steer the mirror is merely an example of a beam steering mechanism (128) and is therefore clearly connected to this circuitry (62) in order to precisely control the position of the mirror which ultimately results in controlling the pattern of the laser beam that impinges the tissue.  Therefore, the examiner contends that Zacharias teaches the newly claimed limitations, and therefore the 103 rejection is maintained.  The examiner has updated the rejection to address the claim amendments, but the rejection itself remains substantially unchanged from the final rejection.  
Furthermore, to emphasize the examiner’s position that linear drives are commonly known in the art to adjust mirrors, the examiner has found a new prior art reference to emphasize that the use of a plurality of linear drives is commonly known and used to control the position of a mirror (US 2006/0109573 to Jackson; Fig. 2 elements 42a and 42b). 
Therefore, the examiner has provided an abundance of evidence, specifically 5 different prior art references, all showing that mirrors commonly use a plurality of linear drives in order to adjust their position/tilt which ultimately results in the ability to control the position/location of an impinging light/laser.  That being said, in order to advance prosecution and simplify the rejection, the examiner is only using Zacharias in the 

Claim Interpretation
Applicant is reminded that they have elected the embodiment shown in Fig. 2 (See applicant’s response dated 1/10/2018).   It is not entirely clear to the examiner that the elected embodiment is configured to displace the pivot point on the optical axis, as amended.  As made clear in applicant’s specification the linear drives in Fig. 2 serve to rotate the mirror, and no displacement is ever explicitly disclosed with regards to the elected embodiment.  Furthermore, applicant’s specification states “As will be described later, the pivot point A is displaceable on the optical axis v.”, making it seem like the only embodiments that have a displaceable pivot point are explicitly shown/discussed, as such (see elements t+, t- described in relation to Figs. 4-8 that show/describe physical displacement of the mirror along the optical axis).  However, since the examiner is not 100% sure that the linear drives shown in Fig. 2 are not capable of such a displaceable pivot point and applicant has made it clear on the record (top of 8 of their arguments submitted 12/8/2020) that the linear drives of Fig. 2 are responsible for such a displaceable pivot point, the examiner is giving applicant the benefit of the doubt that this limitation reads on the capability of the linear drives taught in Fig. 2.  However, if this is not the case, then applicant is required to delete this limitation or the examiner will send out a non-compliant.  Again, it is emphasized that the examiner is interpreting the claims based on the elected embodiment shown in Fig. 2.  Therefore, if any prior art reference teaches the same structural elements, i.e. a plurality of linear drives that rotate a mirror, the examiner takes the position that these 
It would be extremely helpful if applicant could respond to this office action, by making it clear on the record and in the claims that this displaceability of a pivot point is provided by the linear drives.  Therefore, making it absolutely clear that the claims read on the elected embodiment, as well as making it clear what structural elements are required in order to read on this functional limitation; see 112, 2nd below for more details. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-10 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended limitation recited in both independent claims (1 and 18) of “a drive system configured to rotate the mirror around a pivot point lying on the mirror surface and on an optical axis of the projection optical unit, and the pivot point being displaceable on the optical axis” is indefinite.  Specifically, it is unclear what structural 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, 16-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0245814 to Toboada et al. in view of US 5,219,347 to Negus, US 6,287,296 to Seiler or US 2004/0073200 to Caudle, and further in view of US 2008/0015553 to Zacharias.
[Claims 1, 3, 17 and 18] Toboada discloses an ophthalmic device (Figs. 1 and 2) for treating eye tissue using laser pulses, comprising: a laser source (laser system 109; Fig. 1) configured to output the laser pulses (producing laser pulses/beam 166; Par 0014); a projection optical unit (focusing lens 225) for focused projection of each the laser pulses onto a respective target point in the eye tissue (“focused point” 279; Par 0019); a scanning device (articulating system 239), with a moveable mirror (258; Par 0020), arranged downstream from the projection optical unit, the moveable mirror having a mirror surface for deflecting laser pulses projected by the projection optical unit in at least one deflection direction (front surface of 258 where light impinges and is then reflected, as seen in Fig. 2), and a drive system including a plurality of drives (motors 228 and 240; Pars 0020-21) coupled to the mirror and configured to rotate (“elevation motion”) the movable mirror around a pivot point (255; Par 0021) on an optical axis of the projection optical unit.  

None of the references explicitly teach a plurality of linear drives, a pivot point being displaceable on the optical axis, or a circuit configured to control the linear drives to perform translational movements for rotating the movable mirror.  While the examiner takes the position that gimbal mountings commonly include a plurality of linear drives/motors in order to tilt/position the mirror (see pertinent prior art references discussed above), none of the references in the rejection explicitly teach a plurality of linear drives. However, it is well known to couple multiple linear drives to a deflection mirror in order to effectively control the positioning of the mirror and thereby precisely control the deflection of the laser beam; See Fig. 7B-7C and Par 0103 of Zacharias, as 
[Claims 7-10, 16 and 19] Toboada discloses control module (computer system 167) configured to control the drive system (control signals 170 control the laser pulse 
As seen in Fig. 2, the moveable mirror (258) is located along the optical axis of the projection optical unit (225), which inherently has a focal length.  The beam from the projection optical unit impinges on the mirror at the point of intersection, which is located a defined distance from the focal length of the projection optical unit.   Specifically, the distance from focal point (279 on the eye) to the mirror (258) is considered the defined distance.  The eye by definition is a three-dimensional surface; therefore directing target points onto the eye reads on the claimed limitation. 
[Claim 20] Toboada discloses an optical correction element (contact lens 270) arranged downstream from the scanning device and configured to image the laser pulses deflected by the scanning device in focus onto an intended treatment surface in eye tissue (Par 0018).
[Claims 23 and 24] Zacharias discloses the actuators, i.e. drives, are “selected from the group consisting of piezoelectric actuators, electrostatic actuators, MEMS based actuators, magnetostrictive actuators, voice-coil actuators, conventional motors and ultrasonic motors” (Claim 15).  At the very least, electrostatic and MEMS actuators are considered electromagnetic drives.  If applicant disagrees, the examiner takes official notice that electromagnetic actuators are commonly known and used in the art and it would therefore be obvious to try such a known actuator.

15 is rejected under 35 U.S.C. 103 as being unpatentable over US Taboada, Negus/Seiler/Caudle and Zacharias as applied to claim 1 above, and further in view of US 2010/0042081 to Rathjen.
Taboada, Negus/Seiler/Caudle and Zacharias are discussed above, but fail to explicitly disclose a compensation system comprising moveable masses.  However, Rathjen discloses such a compensation system (33) including adjustable counter-weights, i.e. moveable masses, for compensating for acceleration forces caused by moved optical elements (Par 0045).  It is noted that "for compensating for acceleration forces..." is intended use; the examiner contends that the particular compensation system disclosed by Rathjen '081 is capable of providing such an intended use.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the compensation system taught by Rathjen in the device taught by Taboada, Negus/Seiler/Caudle and Zacharias as a known way to compensate for moving elements within an optical system.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taboada, Negus/Seiler/Caudle and Zacharias as applied to claim 1 above, and further in view of US 2014/0128731 to Gonzalez et al.
Taboada, Negus/Seiler/Caudle and Zacharias fail to disclose a detection module that detects the position of the optical correction element and a control module that changes the angle of the mirror based on this detected position. Gonzalez discloses a similar laser ophthalmic system (Fig. 3) including an optical correction element (patient interface 52 including lens 96; Par 0073).  Specifically, Gonzalez teaches “In many to impact the positional accuracy of the scanning of the treatment beam 66 and/or the OCT sample portion beam 102 downstream of the patient interface lens. Accordingly, in many embodiments, the location of the anterior and posterior surfaces of the patient interface lens 96 are measured via the ranging subsystem 46 and used to compensate for the characteristics of the specific patient interface lens 96 used in a treatment” (Par 0113). Furthermore, Gonzalez explicitly teaches a control module (control electronics 54) that controls the positioning of X and Y scanning (Pars 0091-92) based on the detected position and features of the patient interface (Pars 0097-98 and 0109).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the detection and control modules taught by Gonzalez in the device taught by Taboada, Negus/Seiler/Caudle and Zacharias, as a known way to compensate for variabilities in replaceable/disposable lens assemblies, as taught by Gonzalez (Par 0113). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0109573 to Jackson (Fig. 2, elements 42a and 42b).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.